Exhibit 10.3

 

[g266111kg01i001.gif]

 

Banc of America Leasing & Capital, LLC

 

Equipment Security Note Number 70001

 

This Equipment Security Note No. 70001, dated as of November 1, 2012, (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 25030-70000 dated as of November 1, 2012 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Stellaris LLC (“Co-Borrower”), James Construction Group, L.L.C.
(“Co-Borrower”), Miller Springs Materials, L.L.C. (“Co-Borrower”) and Primoris
Energy Services Corporation (“Co-Borrower”), (each a Co-Borrower herein,
together referred to as “Borrower”).  All capitalized terms used herein and not
defined herein shall have the respective meanings assigned to such terms in the
Master Agreement. If any provision of this Equipment Note conflicts with any
provision of the Master Agreement, the provisions contained in this Equipment
Note shall prevail. Borrower hereby authorizes Lender to insert the serial
numbers and other identification data of the Equipment, dates, and other omitted
factual matters or descriptions in this Equipment Note.

 

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity.  All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever.  Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

 

1.                          Equipment Financed; Equipment Location; Grant of
Security Interest.  Subject to the terms and provisions of the Master Agreement
and as provided herein, Lender is providing financing in the principal amount
described in Section 2 below to Borrower in connection with the acquisition or
financing of the following described Equipment:

 

Quantity

 

Description

 

Serial Number

 

Cost

 

 

 

 

 

 

 

See Exhibit “A” attached hereto and made a part hereof.

 

Location of Equipment.  The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

 

 

 

 

 

 

 

 

 

 

 

See Exhibit “A” attached hereto and made a part hereof.

 

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement.  Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

 

2.                          Payments.  For value received, Borrower promises to
pay to the order of Lender, the principal amount of $10,000,000.00, together
with interest thereon as provided herein.  This Equipment Note shall be payable
by Borrower to Lender in 84 (eighty four) consecutive monthly, installments of
principal and interest (the “Payments”) commencing on December 7, 2012 (the
“Initial Payment”) and continuing thereafter through and including November 7,
2019 (the “Maturity Date”) (collectively, the “Equipment Note Term”).  Each
Payment shall be in the amount provided below, and due and payable on the same
day of the month as the Initial Payment set forth above in each succeeding
payment period (each, a “Payment Date”) during Equipment Note Term.  All
interest hereunder shall be calculated on the basis of a year of 360 days
comprised of 12 months of 30 days each.  The final Payment due and payable on
the Maturity Date shall in any event be equal to the entire outstanding and
unpaid principal amount of this Equipment Note, together with all accrued and
unpaid interest, charges and other amounts owing hereunder and under the Master
Agreement.

 

(a)  Interest Rate.  Interest shall accrue on the entire principal amount of
this Equipment Note outstanding from time to time at a fixed rate of two and
23/100 percent (2.23%) per annum or, if less, the highest rate of interest
permitted by applicable law (the “Interest Rate”), from the date hereof until
the principal amount of this Equipment Note is paid in full, and shall be due
and payable on each Payment Date.

 

(b)  Payment Amount.  The principal and interest amount of each Payment shall be
$128,691.28.

 

1

--------------------------------------------------------------------------------


 

3.                                      Prepayment.  Borrower may prepay all
(but not less than all) of the outstanding principal balance of this Equipment
Note on a scheduled Payment Date upon 30 days prior written notice from Borrower
to Lender, provided that any such prepayment shall be made together with (a) all
accrued interest and other charges and amounts owing hereunder through the date
of prepayment, and (b) a prepayment charge calculated as follows: two percent
(2.0%) of the amount prepaid during months one (1) through twelve (12), one
percent (1.0%) of the amount prepaid during months thirteen (13) through
thirty-six (36), and no prepayment penalty thereafter; provided, however, that,
if any prepayment of this Equipment Note is made following an Event of Default,
by reason of acceleration or otherwise, the prepayment charge shall be
calculated based upon the full original Equipment Note Term.

 

4.                          Borrower Acknowledgements.  Upon delivery and
acceptance of the Equipment, Borrower shall execute this Equipment Note
evidencing the amounts financed by Lender in respect of such Equipment and the
Payments of principal and interest hereunder.  By its execution and delivery of
this Equipment Note, Borrower:

 

(a)                   reaffirms of all of Borrower’s representations, warranties
and covenants as set forth in the Master Agreement and represents and warrants
that no Default or Event of Default under the Master Agreement exists as of the
date hereof;

 

(b)                   represents, warrants and agrees that: (i) the Equipment
has been delivered and is in an operating condition and performing the operation
for which it is intended to the satisfaction of Borrower; (ii) each item of
Equipment has been unconditionally accepted by Borrower for all purposes under
the Master Agreement and this Equipment Note; and (iii) there has been no
material adverse change in the operations, business, properties or condition,
financial or otherwise, of Borrower or any Guarantor since June 30, 2012;

 

(c)                    authorizes and directs Lender to advance the principal
amount of this Equipment Note to reimburse Borrower or pay Vendors all or a
portion of the purchase price of Equipment in accordance with Vendors’ invoices
therefor, receipt and approval of which are hereby reaffirmed by Borrower; and

 

(d)         agrees that Borrower is absolutely and unconditionally obligated to
pay Lender all Payments at the times and in the manner set forth herein.

 

5.                            Registration.

 

(a)         All items of Equipment that are motor vehicles shall at all times be
registered and titled as follows:

 

(A)

Registered Owner.

Miller Springs Materials, L.L.C.

 

 

11200 Industriplex Boulevard, Suite 150

 

 

Baton Rouge, LA 70809

 

 

 

 

 

James Construction Group, L.L.C.

 

 

11200 Industriplex Blvd, Suite 150

 

 

Baton Rouge, LA 70809

 

 

 

(B)

Lienholder.

Banc of America Leasing & Capital, LLC

 

 

2059 Northlake Parkway, 3rd Floor

 

 

Tucker, GA 30084

 

(b)         Borrower shall be responsible for the correct titling of all such
items of Equipment.  Borrower shall cause the original certificates of title to
be delivered to Lender for retention in Lender’s files throughout the term of
the Equipment Note All costs of such registration and licensing are for the
account of Borrower.

 

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Co-Borrower: STELLARIS LLC

 

 

 

By:

/s/ Freda Akuffo

 

By:

Primoris Services Corporation (fka Primoris

 

 

 

 

Corporation), its Sole Member

Printed Name:

Freda Akuffo

 

 

 

 

 

By:

/s/ Alfons Theeuwes

Title:

Assistant Vice President

 

Printed Name:

Alfons Theeuwes

 

 

 

Title:

Senior Vice President

Advance Date:

11/7/2012

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

Co-Borrower: JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Donald Bonaventure

 

 

 

Printed Name:

Donald Bonaventure

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

Co-Borrower: MILLER SPRINGS MATERIALS, L. L. C.

 

 

 

 

 

 

 

 

 

 

By:

BTEX Materials, L.L.C., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald Bonaventure

 

 

 

 

Print Name:

Donald Bonaventure

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Co-Borrower: PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Donald Bonaventure

 

 

 

Print Name:

Donald Bonaventure

 

 

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

Cost for

 

 

 

 

 

 

 

 

 

 

 

 

 

Serial/VIN

 

Note (total no more

 

 

 

 

 

Year

 

Make

 

Model

 

Description/Body

 

number

 

than $10mm)

 

Equipment location

 

County

 

Miller Spring Materials, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9X2DJ356419

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9X9DJ356420

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9X0DJ356421

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9X2DJ356422

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9X4DJ356423

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9X6DJ356424

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9X8DJ356425

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9XXDJ356426

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9X1DJ356427

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2013

 

KENWORTH

 

T800

 

TANDEM TRACTOR

 

1XKDDP9X3DJ356428

 

$

110,807.55

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F2633XCH036696

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F26332CH036697

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F26335CH036698

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F26338CH036699

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F26339CH036701

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F26331CH036702

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F26333CH036703

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F26333CH036704

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F26333CH036705

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2012

 

Mate

 

DUMP TRAILER

 

26’ Quad Axle Frame Trailers

 

1M9F26333CH036706

 

$

59,922.77

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2006

 

Eagle

 

33D5500

 

CHASSIS 1 AXLE EAGLE PLANT PRIMARY

 

30355

 

$

16,178.01

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2006

 

Eagle

 

33D5500

 

5 BY 16 2D SCREW

 

30355

 

$

17,756.36

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2006

 

Eagle

 

33D5500

 

CONVEYOR 30 BY 50 EAGLE PLANT

 

30355

 

$

20,044.95

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2006

 

Eagle

 

33D5500

 

FEEDER 45 BY 16

 

30355

 

$

37,485.64

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2006

 

Eagle

 

33D5500

 

IM 25 IMPACR CRUSHER

 

30355

 

$

80,890.07

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2006

 

Eagle

 

33D5500

 

CHASSIS EAGLE PLANT

 

30355

 

$

127,253.89

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2006

 

Eagle

 

33D5500

 

CRUSHER

 

30355

 

$

15,044.82

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2006

 

Eagle

 

33D5500

 

ENGINE FOR CRUSHER

 

30355

 

$

24,533.18

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

1990

 

Excel

 

25 IMPACT HORIZONTAL

 

CRUSHER EXCEL 25 IMPACT

 

J1090113D

 

$

59,187.85

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2002

 

Excel

 

4300

 

EXCEL 4300 CRUSHER W 2 CONVEYORS

 

J0402593D

 

$

104,811.82

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

1999

 

Teledyne

 

725X

 

HYDRAULIC HAMMER & STAND WITH BOOM

 

1999058-1

 

$

74,215.40

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2005

 

Caterpillar

 

980G

 

Wheel Loader 980

 

AWH02257

 

$

123,645.56

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

2003

 

PUGMILL

 

1000SS

 

PUG MILL 1000SS

 

1439

 

$

284,361.74

 

6218 Hwy. 317, Temple, TX 76502

 

Bell County TX

 

 

 

 

 

 

 

 

 

 

 

$

2,692,712.49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

James Consturction Group, LLC

 

 

 

 

 

 

 

 

 

 

 

1997

 

BADGER

 

N/A

 

BREAKER

 

BB8607

 

$

59,187.85

 

2201 Hwy 33 North Ruston, LA 71270

 

Caddo Parish LA

 

1997

 

INTL

 

S2000/4700

 

DISTRIBUTOR TRUCK

 

1HTSCABN3VH458786

 

$

49,323.21

 

7600 I-H 35 Belton, TX 76513

 

Bell County TX

 

2002

 

STERLING

 

3500

 

STERLING WITH ETNYRE DIST.

 

2FZHAWBS02AJ72122

 

$

59,187.85

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2006

 

STER

 

ETNYRE 2000

 

DISTRIBUTOR TRUCK

 

2FZAASDC36AW73589

 

$

47,443.40

 

5505 Old Mooringsport Rd Shreveport, LA 71107

 

Caddo Parish LA

 

2001

 

INTL

 

H288600/M4690

 

ETNYRE DISTRIBUTOR

 

1HTSCABN81H288600

 

$

73,984.82

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2004

 

FORD

 

F750 W/2000 GAL TANK

 

DISTRIBUTOR

 

3FRXF75N24V685273

 

$

49,323.21

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

1995

 

INTL

 

4700

 

DISTRIBUTOR

 

1HTSCAAN1SH629743

 

$

24,661.61

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2009

 

INTL

 

7300

 

FUEL/LUBE TRUCK 4X4 7300

 

1HTWBAANX9J134223

 

$

69,052.50

 

525 COUNTY RD 640 E; MULBERRY, FL 33860

 

Hillsborough County FL

 

2010

 

KENWORTH

 

T370

 

FUEL/LUBE TRUCK

 

2NKHHN7X1AM262463

 

$

64,120.17

 

2220 Mine View Road Bowling Green, FL

 

Hardee County FL

 

2009

 

KENWORTH

 

T370

 

FUEL LUBE TRUCK

 

2NKHHN7X29M246168

 

$

75,316.22

 

11603 Windfren Rd Houston TX 77064

 

Harris County TX

 

2011

 

KENWORTH

 

T370

 

LUBE TRUCK

 

2NKHHN7X7BM274957

 

$

78,460.04

 

5705 Belcher Oil City Road, Belcher, LA 71104

 

Lincoln Parish LA

 

2011

 

KENWORTH

 

T370

 

LUBE TRUCK

 

2NKHHN7X9BM274958

 

$

72,063.18

 

5880 Hwy 190W Belton, TX 76513

 

Williamson County TX

 

2012

 

KENWORTH

 

T370

 

FUEL LUBE TRUCK

 

2NKHHN7XXCM308990

 

$

86,711.26

 

37110 Hwy 30 Geismer, LA 70734

 

Fort Bend County TX

 

2012

 

KENWORTH

 

T370

 

FUEL LUBE TRUCK

 

2NKHHN7X0CM326401

 

$

158,335.55

 

5880 Hwy 190W Belton, TX 76513

 

Fort Bend County TX

 

 

--------------------------------------------------------------------------------


 

2013

 

KENWORTH

 

T370

 

LUBE TRUCK

 

2NKHHN7X3DM356249

 

$

79,797.43

 

7600 I-H 35 Belton, TX 76513

 

Bell County TX

 

2013

 

KENWORTH

 

T370

 

LUBE TRUCK

 

2NKHHN7X1DM356248

 

$

79,797.43

 

5880 Hwy 190W Belton, TX 76513

 

Fort Bend County TX

 

2003

 

MACK

 

CH613

 

DUMP TRUCK

 

1M2AA18Y03W152990

 

$

49,323.21

 

1406 Mashburn Rd. Copperas Cove, TX 76522

 

Bell County TX

 

2003

 

INTL

 

9100

 

TANDEM DUMP TRUCK

 

2HSCAAXN63C051962

 

$

36,045.11

 

1406 Mashburn Rd. Copperas Cove, TX 76522

 

Fort Bend County TX

 

2013

 

KENWORTH

 

T370

 

WATER TRUCK

 

2NKHLN9X3DM350012

 

$

134,755.33

 

2201 Hwy 33 North Ruston, LA 71270

 

Lincoln Parish LA

 

2001

 

KENWORTH

 

W900

 

WATER TRUCK

 

1NKWLT0X21J881018

 

$

76,804.85

 

5505 Old Mooringsport Rd Shreveport, LA 71107

 

Caddo Parish LA

 

2006

 

INTL

 

9200

 

WATER TRUCK

 

2HSCEAPR56C287885

 

$

76,565.41

 

1406 Mashburn Rd. Copperas Cove, TX 76522

 

Coryell County TX

 

2006

 

INTL

 

9200

 

WATER TRUCK

 

2HSCEAPR96C319057

 

$

76,565.41

 

105 E. Big Elm Road Troy, Tx 76579

 

McLennan County TX

 

2006

 

VIKING

 

4000CF

 

CEMENT PIG

 

1T9SS56197R719442

 

$

34,526.25

 

5705 Belcher Oil City Road, Belcher, LA 71104

 

East Baton Rouge Parish LA

 

2012

 

Klein

 

FPT 120

 

ELEVATING WATER TANK

 

17046055

 

$

40,965.64

 

105 E. Big Elm Road Troy, Tx 76579

 

Bell County TX

 

1999

 

GOMACO

 

TC600

 

TEXTURE CURE MACHINE

 

904400039

 

$

63,683.17

 

5505 Old Mooringsport Rd Shreveport, LA 71107

 

Caddo Parish LA

 

1985

 

CMI

 

TC250

 

TEXTURE CURE MACHINE

 

7HC00142

 

$

27,293.49

 

7600 I-H 35 Belton, TX 76513

 

Bell County TX

 

2012

 

CAT

 

140M

 

MOTOR GRADER

 

M9D00875

 

$

326,555.98

 

105 E. Big Elm Road Troy, Tx 76579

 

Bell County TX

 

2005

 

GOMACO

 

Gomaco 9500

 

PLACER TRIMMER

 

905500145

 

$

426,716.89

 

10918 South Reitz Rd, BR, LA 70809

 

East Baton Rouge Parish LA

 

2002

 

WIRTGEN

 

W2100-7 1/4’

 

MILLING MACHINE

 

9.21.0058

 

$

147,969.63

 

6130 FM 2218 Richmond, TX 77469

 

Austin County TX

 

2011

 

APE

 

150

 

HAMMER

 

201111138

 

$

199,273.17

 

100 Oak Lane Ste 3 Luling, LA 70070

 

St Charles Parish LA

 

1998

 

CAT

 

416C

 

BACKHOE 416C 2WD ES GP

 

5YN06735

 

$

24,661.61

 

7600 I-H 35 Belton, TX 76513

 

Bell County TX

 

2006

 

CAT

 

420E

 

BACKHOE 420E IT 4X4

 

KMW01074

 

$

49,323.21

 

7600 I-H 35 Belton, TX 76513

 

Bell County TX

 

2005

 

CAT

 

420D IT 4E

 

BACKHOE 420D IT 4X4

 

BLN12673

 

$

44,390.89

 

5880 Hwy 190W Belton, TX 76513

 

Bell County TX

 

2005

 

CAT

 

420D IT

 

BACKHOE 420D IT 4X4

 

BLN12985

 

$

44,390.89

 

11603 Windfren Rd Houston TX 77064

 

Harris County TX

 

2006

 

CAT

 

420E IT 4X

 

BACKHOE 420E IT 4X4

 

KMW01185

 

$

49,323.21

 

5880 Hwy 190W Belton, TX 76513

 

Williamson County TX

 

2005

 

CAT

 

416D

 

BACKHOE 416D

 

BFP14040

 

$

36,992.41

 

105 E. Big Elm Road Troy, Tx 76579

 

McLennan County TX

 

2007

 

CAT

 

420E IT

 

BACKHOE 420E IT 4X4

 

KMW1249

 

$

54,255.53

 

7600 I-H 35 Belton, TX 76513

 

Bell County TX

 

2008

 

CAT

 

420E IT

 

BACKHOE

 

KMW02857

 

$

43,893.46

 

5705 Belcher Oil City Road, Belcher, LA 71104

 

Caddo Parish LA

 

2007

 

CAT

 

TL642

 

TELEHANDLER TL642

 

TBK00170

 

$

46,857.05

 

7600 I-H 35 Belton, TX 76513

 

Bell County TX

 

2012

 

CAT

 

966K

 

WHEEL LOADER

 

TFS00202

 

$

304,200.83

 

5505 Old Mooringsport Rd Shreveport, LA 71107

 

Caddo Parish LA

 

2012

 

CAT

 

938K IT

 

WHEEL LOADER

 

SWL00366

 

$

193,257.20

 

7600 I-H 35 Belton, TX 76513

 

Bell County TX

 

2012

 

CAT

 

938 IT

 

WHEEL LOADER

 

SWL00494

 

$

198,982.71

 

105 E. Big Elm Road Troy, Tx 76579

 

Bell County TX

 

2012

 

CAT

 

623H

 

SCRAPER

 

DBF00119

 

$

611,512.14

 

105 E. Big Elm Road Troy, Tx 76579

 

Bell County TX

 

2010

 

UFC

 

835

 

STRIPPING BUGGY

 

W10-162

 

$

66,323.06

 

37110 Hwy 30 Geismer, LA 70734

 

Ascension Parish LA

 

2005

 

ROADTEC

 

SB-2500C

 

SHUTTLE BUGGY

 

809

 

$

172,631.24

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2004

 

INGERSOLL RAND

 

PT240R

 

ROLLER

 

178449

 

$

39,458.57

 

105 E. Big Elm Road Troy, Tx 76579

 

Bell County TX

 

2000

 

INGERSOLL RAND

 

PT125R

 

ROLLER

 

162764

 

$

29,593.93

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2004

 

INGERSOLL RAND

 

PT240

 

ROLLER

 

168449

 

$

39,458.57

 

105 E. Big Elm Road Troy, Tx 76579

 

Bell County TX

 

2000

 

INGERSOLL RAND

 

PT125R

 

ROLLER

 

162542

 

$

29,593.93

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2012

 

CAT

 

PS360C

 

PNEUMATIC ROLLER

 

PJF00718

 

$

136,583.23

 

1406 Mashburn Rd. Copperas Cove, TX 76522

 

Coryell County TX

 

2000

 

BLAWKNOX

 

RW195

 

ROAD WIDENER

 

19527-46

 

$

147,969.63

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2006

 

ETNYRE

 

R6849

 

CHIPSPREADER

 

K6511

 

$

98,646.42

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2006

 

BLAWKNOX

 

PF3200

 

ASPHALT PAVER

 

187356

 

$

49,323.21

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2007

 

BLAWKNOX

 

PF3200

 

ASPHALT PAVER

 

191810

 

$

59,187.85

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

2011

 

CAT

 

RM500

 

STABILIZER

 

ASW00407

 

$

416,002.12

 

5705 Belcher Oil City Road, Belcher, LA 71104

 

Caddo Parish LA

 

2004

 

CMI

 

RS-425B

 

MIXER/RECLAIMER

 

526-285

 

$

98,646.42

 

105 E. Big Elm Road Troy, Tx 76579

 

Bell County TX

 

2005

 

CAT

 

D4G

 

DOZER D4G LGP

 

TLX00743

 

$

59,187.85

 

100 Oak Lane Ste 3 Luling, LA 70070

 

Ascension Parish LA

 

2005

 

CAT

 

D5G LGP

 

DOZER D5G LGP

 

RKG01992

 

$

59,187.85

 

1101 West Oak Street Suite 1 Amite, La 70422

 

Washington Parish LA

 

2010

 

CAT

 

D5K LGP

 

D5K LGP DOZER

 

YYY00893

 

$

95,431.34

 

10918 South Reitz Rd, BR, LA 70809

 

East Baton Rouge Parish LA

 

2012

 

CAT

 

D3K XL

 

Dozer

 

FFF00813

 

$

98,212.38

 

7600 I-H 35 Belton, TX 76513

 

Bell County TX

 

2012

 

CAT

 

D3K XL

 

Dozer

 

FFF00811

 

$

98,212.38

 

105 E. Big Elm Road Troy, Tx 76579

 

Bell County TX

 

2005

 

MASSEY FERGERSON

 

5455

 

TRACTOR WITH SIDE BOOM MOWER

 

S281089

 

$

62,706.08

 

7502 River Road Uncle Sam, LA

 

St James Parish LA

 

2006

 

CHIEFTAN

 

140 TRAX

 

POWERSCREEN

 

6619360

 

$

78,917.14

 

6130 FM 2218 Richmond, TX 77469

 

Fort Bend County TX

 

 

 

 

 

 

 

 

 

 

 

$

6,481,123.61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primoris Energy Services Corporation

 

 

 

 

 

 

 

 

 

 

 

2007

 

John Deere

 

544J

 

Bucket Loader (HR)

 

614338

 

$

73,984.82

 

2165 FM 523, Oyster creek, TX 77541

 

DOW

 

2009

 

Caterpillar

 

TL943

 

Telehandler

 

TBL01412

 

$

73,984.82

 

201 Anthony Rd, Victoria, TX 77901

 

VICTORIA

 

2007

 

Caterpillar

 

930G

 

Wheel Loader

 

TWR02851

 

$

73,984.82

 

1010 County Rd 59, Rosharon, TX 77583

 

HOUSTON

 

2008

 

PAI

 

70HP 5000

 

Pressure Pump

 

KP2331BC

 

$

64,120.17

 

11511 FM 365, Beaumont, TX 77705

 

BMT

 

2010

 

GIANT

 

P460A

 

PRESSURE PUMP

 

102-8611

 

$

64,120.17

 

11511 FM 365, Beaumont, TX 77705

 

BMT

 

2010

 

Caterpillar

 

420

 

Rubber Tire Backhoe

 

PRA01533

 

$

59,187.85

 

2165 FM 523, Oyster creek, TX 77541

 

HOUSTON

 

 

--------------------------------------------------------------------------------


 

2008

 

PAI

 

DMD900

 

Fill Pump

 

SC C062288 01

 

$

59,187.85

 

620 North Road, Kennedale, TX 76060

 

BMT

 

2004

 

Ingersoll-Rand

 

320

 

Excavator

 

289913UE1221

 

$

49,323.21

 

1010 County Rd 59, Rosharon, TX 77583

 

HOUSTON

 

2009

 

John Deere

 

85D

 

Excavator

 

16155

 

$

49,323.21

 

11511 FM 365, Beaumont, TX 77705

 

HOUSTON

 

2008

 

Caterpillar

 

D3GXL

 

Dozer

 

JMH2785

 

$

44,390.89

 

1010 County Rd 59, Rosharon, TX 77583

 

BMT

 

2007

 

Caterpillar

 

420

 

Rubber Tire Backhoe

 

D0FDP26808

 

$

24,661.62

 

1010 County Rd 59, Rosharon, TX 77583

 

BMT

 

2007

 

Caterpillar 304

 

304

 

Trackhoe (Hr)

 

CAT0304CLFPK01674

 

$

24,661.62

 

11511 FM 365, Beaumont, TX 77705

 

HOUSTON

 

2003

 

Caterpillar

 

TH783

 

Fork Lift

 

3RN05043

 

$

24,661.62

 

11511 FM 365, Beaumont, TX 77705

 

KEN

 

2006

 

Caterpillar

 

TB460

 

Telehandler

 

SLF01377

 

$

24,661.62

 

1010 County Rd 59, Rosharon, TX 77583

 

HOUSTON

 

2010

 

Caterpillar

 

315

 

Trackhoe (Hr)

 

CAT0304CPFPK03576

 

$

19,729.29

 

620 North Road, Kennedale, TX 76060

 

HOUSTON

 

2003

 

Case

 

580

 

Case 580M Rubber Tire Backhoe

 

CJF0006649

 

$

17,756.37

 

1010 County Rd 59, Rosharon, TX 77583

 

HOUSTON

 

2007

 

New Holland

 

TB110

 

Mowing Tractor

 

B72626M

 

$

17,756.37

 

1010 County Rd 59, Rosharon, TX 77583

 

HOUSTON

 

2004

 

Caterpiller

 

TH460B

 

Telehandler

 

7BJ30446

 

$

16,276.67

 

1010 County Rd 59, Rosharon, TX 77583

 

BMT

 

2004

 

RainforRent

 

HH125

 

Medium Head Fill Pump 900gpm 185psi

 

12829

 

$

14,796.97

 

1010 County Rd 59, Rosharon, TX 77583

 

BMT

 

2004

 

RainforRent

 

HH125

 

Medium Head FIll Pump 900gpm 185psi

 

12830

 

$

14,796.97

 

11511 FM 365, Beaumont, TX 77705

 

BMT

 

2006

 

Duetz

 

HH125

 

Medium Head Fill Pump

 

12831

 

$

14,796.97

 

11511 FM 365, Beaumont, TX 77705

 

BMT

 

 

 

 

 

 

 

 

 

 

 

$

826,163.90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

$

10,000,000.00

 

 

 

 

 

 

--------------------------------------------------------------------------------